Bingham McCutchen LLP 2treet NW Washington, DC 20006 Tel: 202.373.6000 Fax: 202.373.6001 www.bingham.com May 31, 2013 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Exchange Traded Concepts Trust II: Registration Statement on Form N-1A (File Nos. 333-180871 and 811- 22700) Ladies and Gentlemen: On behalf of our client, Exchange Traded Concepts Trust II (the “Trust”), we are filing, pursuant to the Securities Act of 1933, and under the Investment Company Act of 1940, Pre-Effective Amendment No. 2 to the Trust’s Registration Statement on Form N-1A, together with all exhibits thereto. The Trust filed its initial Registration Statement on Form N-1A on April 20, 2012 and a Pre-Effective Amendment No. 1 to the Registration Statement on Form N-1A on September 10, 2012, via EDGAR Accession No. 0001144204-12-050445, which included responses to the Staff’s comments to the initial registration statement (“Pre-Effective Amendment No. 1”).The Staff indicated to us that it did not have any comments to Pre-Effective Amendment No. 1.We are now filing Pre-Effective Amendment No. 2 for the purpose of 1) updating and enhancing existing disclosures in the prospectus and SAI; 2) completing missing information in the prospectus and SAI; and 3) including exhibits and the Trust’s seed capital financial statements in the Registration Statement.Please note that the “Principal Risks” sections in the Registration Statement are marked as being changed; however, these changes are as a result of a re-ordering of the “Principal Risks” sections.No material changes have been made to the risk disclosures themselves. We also wish to inform you that the Trust desires to make a public offering on or about June 24, 2013 and will be filing a request for acceleration in the coming days. Please contact me at (202) 373-6095 with your questions or comments. Sincerely, /s/ Abigail Bertumen Abigail Bertumen
